NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          JUN 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARLOS MARTINEZ, Sr.,                           No. 21-16081

                Plaintiff-Appellant,            D.C. No. 1:21-cv-00146-DAD-EPG

 v.
                                                MEMORANDUM*
DEBORAH SAN JUAN, Board of Parole
Hearings - Commissioner; VIJAI DESAI,
Board of Parole Hearings - Commissioner;
CALIFORNIA BOARD OF PAROLE
HEARINGS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Carlos Martinez, Sr., appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims in connection with his parole hearing. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Watison v. Carter, 668 F.3d 1108,

1112 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)); Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A).

We affirm.

      The district court properly dismissed Martinez’s action because Martinez

failed to allege facts sufficient to state any plausible claims. See Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief); see also Swarthout v. Cooke, 562 U.S. 216, 220, 222

(2011) (in parole context, due process requires only that a prisoner be provided

with an opportunity to be heard and a statement of the reasons why parole was

denied; “a ‘mere error of state law’ is not a denial of due process” (citation

omitted)); Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (“[A] prisoner in state

custody cannot use a § 1983 action to challenge the fact or duration of his

confinement.” (citation and internal quotation marks omitted)); Watison v. Carter,

668 F.3d 1108, 1112 (9th Cir. 2012) (“After incarceration, only the unnecessary

and wanton infliction of pain constitutes cruel and unusual punishment forbidden

by the Eighth Amendment.”); Thompson v. Davis, 295 F.3d 890, 898 n.4 (9th Cir.

2002) (explaining that the Americans with Disabilities Act does not bar a


                                           2                                     21-16081
state parole board from considering an inmate’s disability in making an

individualized assessment of the future dangerousness of the inmate); cf. Baumann

v. Ariz. Dep’t of Corr., 754 F.2d 841, 846 (9th Cir. 1985) (explaining that an

inmate’s disappointment caused by additional months of incarceration before

parole is not a violation of the Eighth Amendment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Martinez’s motion to appoint counsel (Docket Entry No. 5) is denied.

      AFFIRMED.




                                         3                                       21-16081